          Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KENTREVIOUS HIGHTOWER,                         )
                                               )
        Plaintiff,                             )
v.                                             )      CIVIL ACTION FILE NO.:
                                               )
OFFICER RICHARD BLAKE                          )      1:18-cv-3311-JPB
POWELL,                                        )
                                               )
        Defendant.                             )

                 PLAINTIFF’S RESPONSE TO DEFENDANT’S
                 MOTION TO EXTEND TIME TO CONDUCT
                        PLAINTIFF’S DEPOSITION

        Defendant had almost 6 months to conduct Plaintiff’s deposition before the

pandemic and did not do it.1 This only reason discovery in this case was extended

past February 29 was for Defendant’s benefit because, by that point, Plaintiff had

completed discovery. Now, eight months after the original discovery period ended,

Defendant has not yet taken Plaintiff’s deposition.




1
     Discovery in this case began in September 2019 and continued through January
     3, 2020. See Doc. 31. Plaintiff completed all discovery within the first extended
     discovery period, which ended February 29, 2020. See Doc. 38. The second
     extension until March 31, 2020, was filed by Defendant. See Doc. 43, 44.

                                           1
           Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 2 of 8




         Defendant’s counsel is, understandably, unwilling to travel to the Clayton

County Jail or courthouse for this Plaintiff’s deposition. But instead of opting to do

the deposition via telephone, he asks this Court to require others facilitate to a

video deposition. Jail staff—who is not transporting inmates to the courthouse—

should transport Plaintiff to the courthouse. Courthouse personnel should provide a

location for the deposition with a suitable internet connection. Plaintiff’s counsel

should travel to the courthouse and supply a laptop (and presumably technical

support) to Plaintiff. Meanwhile, Defendant’s counsel will stay safely in his office.

         If this Court permits the deposition to go forward, it should be via telephone

only.2




2
    Plaintiff’s counsel proposed various alternatives to Defendant prior to the filing
    of this motion. See Doc. 61 at 5, 20. While the parties spoke on the phone
    following that email, and Plaintiff later suggested examples of relief Defendant
    could seek from the Court, see Doc. 61 at 5, Defendant did not provide his
    proposal to Plaintiff prior to filing his motion and the proposed order. This is
    the first opportunity Plaintiff has had to address it.

                                            2
          Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 3 of 8




                  Recent discussions related to Plaintiff’s deposition3

        After the submission of the parties’ joint pretrial order, this Court authorized

Defendant to take Plaintiff’s deposition in August 2020. Doc. 58. Defendant’s

counsel then began to arrange Plaintiff’s deposition and, soon thereafter, it became

clear that Defendant believed that Plaintiff’s counsel had the responsibility to

coordinate arranging the deposition with Jail staff, and asked him to contact the

Jail to arrange the deposition. It then became clear that Defendant’s counsel

believed that Plaintiff also had the responsibility go to to the Jail, supply a laptop

to Plaintiff, and sit with Plaintiff for the deposition while Defendant’s counsel and

a court reporter attended the deposition remotely. See Doc. 61 at 25 (“It seems that

the only way to handle this matter is for you to be at the jail with Mr.

Hightower.”). After discussion, Defendant’s counsel thankfully relented from his

position that Plaintiff’s counsel must personally attend Plaintiff’s deposition in the

Jail.



3
    Defendant has included numerous emails between counsel in spite of this
    Court’s standing order stating that “Counsel [and pro se litigants] shall not
    provide the Court with copies of correspondence among themselves relating to
    matters in dispute.” Doc. 32 at 9 (citing Local Rule 7.4 NDGa). Since these
    communications have already been submitted to the Court, Plaintiff cites to
    them where they may be pertinent.

                                            3
         Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 4 of 8




           If Plaintiff’s deposition occurs, it should be via telephone only

       Nevertheless, Defendant continues to take the position that Plaintiff’s

counsel must facilitate the deposition. Now, instead of traveling to the Jail,

Defendant seeks a court order requiring Plaintiff’s counsel to travel to the Clayton

County Courthouse and provide a laptop to Plaintiff, and for Jail staff to transport

Plaintiff. See Proposed Order, Doc. 61-1.

       Plaintiff’s counsel did consent to his out-of-time deposition only to be

required to go to the Clayton County Jail, or the courthouse, and provide a

computer, technical assistance, and interact with Jail staff. Plaintiff has family

members who are are at high risk for Covid complications and Plaintiff’s counsel

has gone to great lengths to minimize any exposure to the virus.4 Defendant’s plan,

while better than forcing Plaintiff to attend the deposition inside the jail, is not

much better, especially given the lack of specificity in it.5



4
    Plaintiff’s suggestion that Defendant seek an order to transport Plaintiff to the
    courthouse, see Doc. 61 at 5, was not an invitation to seek an order requiring
    Plaintiff’s counsel to go to the courthouse and provide electronic and technical
    support for the deposition. Plaintiff imagined that Defendant—who is the party
    conducting the deposition—would be responsible for making suitable
    arrangements.
5
    For example, what happens if there is not a suitable internet connection in the
    courthouse? How will Plaintiff be prevented from using the laptop for

                                            4
         Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 5 of 8




       In light of Defendant’s lack of diligence in taking Plaintiff’s deposition

earlier in this case, Defendant’s counsel’s unwillingness to conduct an in-person

deposition himself, and Defendant’s counsel’s position that Plaintiff’s counsel and

court personnel have the responsibility to risk exposure to Covid-19 to facilitate

the deposition, Defendant’s proposed order is unacceptable.

       Instead, Plaintiff proposes that, if Defendant is permitted to take this

deposition, it be done via telephone. If Defendant’s counsel is unwilling to travel to

the Jail for an in-person deposition, he should not be permitted to require others to

assume the risks he is unwilling to take. Defendant can supply any pre-marked

exhibits to Plaintiff’s counsel before the deposition and Plaintiff’s counsel will

ensure they are sent to Plaintiff for use during the deposition.6

       Plaintiff’s counsel has conducted telephonic depositions during the

pandemic with the consent of all parties in other cases when a witness has had

issues with a Zoom connection. There were no issues. The parties can stipulate to

the remote administration of an oath, or Defendant can arrange to have the Jail’s


    unauthorized purposes? What if there is a technological glitch that requires
    Plaintiff’s counsel to solve? What if the glitch cannot be solved? Who will
    make suitable arrangements with the Jail staff and courthouse personnel?
6
    Provided they are supplied in a suitable amount of time before the deposition,
    given that U.S. Mail is the only way to send documents into the facility.

                                           5
         Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 6 of 8




notary administer the oath in-person to Plaintiff. Other courts have permitted

telephone depositions, and the Federal Rules are flexible enough to accommodate

it. See Fed. R. Civ. P. 30(b)(5)(A) (“Unless the parties stipulate otherwise, a

deposition must be conducted . . .”). See also Bywaters v. Bywaters, 123 F.R.D.

175 (E.D. Pa. 1988); Brown v. Carr, 236 F.R.D. 311 (S.D. Tex. 2006) (holding a

prisoner, who brought § 1983 action against prison officials, established legitimate

basis for taking the officials’ depositions by telephone).

                                      Conclusion

       Plaintiff defers to the Court as to whether the deposition should be allowed.

To the extent it is allowed, Plaintiff objects to the relief Defendant seeks. Plaintiff

has attempted to be accommodating and Defendant has not explained why, given

the circumstances, a telephonic deposition is not an acceptable solution.7

       September 9, 2020.




7
    Defendant has also failed to explain whether he investigated any other solution,
    such as using the Jail’s video conferencing system used for criminal court
    appearances, or using the Jail’s video visitation system.

                                           6
Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 7 of 8




                                 Jeff Filipovits
                                 Jeff Filipovits
                                 Georgia Bar No. 825553

                                 SPEARS & FILIPOVITS, LLC
                                 1126 Ponce de Leon Avenue
                                 Atlanta, Georgia 30306
                                 (404) 872-7086
                                 jeff@civil-rights.law




                             7
        Case 1:18-cv-03311-JPB Document 64 Filed 09/09/20 Page 8 of 8




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that this motion has been filed

electronically via the CM/ECF system which will automatically serve the

document on all counsel of record.

      This 9th day of September, 2020.

                                          Jeff Filipovits
                                          Jeff Filipovits
                                          Georgia Bar No. 825553

                                          SPEARS & FILIPOVITS, LLC
                                          1126 Ponce de Leon Avenue
                                          Atlanta, Georgia 30306
                                          (404) 872-7086
                                          jeff@civil-rights.law
